 


110 HRES 99 EH: Commending the University of Nebraska-Lincoln volleyball team for winning the NCAA Division I Women’s Volleyball Championship.
U.S. House of Representatives
2007-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 99 
In the House of Representatives, U. S.,

February 7, 2007
 
RESOLUTION 
Commending the University of Nebraska-Lincoln volleyball team for winning the NCAA Division I Women’s Volleyball Championship. 
 
 
Whereas the University of Nebraska-Lincoln Husker volleyball team won the 2006 NCAA Division I Women’s Volleyball National Championship at the Qwest Center in Omaha, Nebraska, on December 16, 2006; 
Whereas Husker junior Sarah Pavan was chosen as the Nation’s top collegiate female volleyball player, winning the 2006-07 Honda Sports Award for volleyball; 
Whereas Pavan was named the ESPN the Magazine Academic All-American of the Year, becoming Nebraska’s 234th Academic All-American and the program’s 29th Academic All-American in volleyball, totals that lead the Nation; 
Whereas the Huskers completed the 2006 season with a record of 33–1; 
Whereas Husker head coach John Cook has lead the team to 2 national championships; 
Whereas the Husker volleyball team made its sixth appearance in the NCAA finals; 
Whereas the 2006 Huskers are only the third team in the history of the NCAA to lead the American Volleyball Coaches Association poll for an entire season; 
Whereas the entire Husker volleyball team should be commended for its determination, work ethic, attitude, and heart; 
Whereas the University of Nebraska is building an impressive legacy of excellence in its volleyball program; and 
Whereas the University of Nebraska volleyball players have brought great honor to themselves, their families, their university, and the State of Nebraska: Now, therefore, be it 
 
That the House of Representatives— 
(1)commends the University of Nebraska-Lincoln Husker volleyball team for winning the 2006 NCAA Division I Women’s Volleyball National Championship; and 
(2)recognizes the achievements of the players, coaches, students, and staff whose hard work and dedication made the Championship possible. 
 
Karen L. Haas,Clerk.
